Case 1:19-cv-00077-NLH-KMW Document 17 Filed 06/03/19 Page 1 of 2 PageID: 223




                                                                          Eileen Oakes Muskett
 Midtown Building                                                         Office Managing Partner
 1301 Atlantic Avenue
 Suite 400
 Atlantic City, NJ 08401-7212
 Tel (609) 348-4515 Fax (609) 348-6834
 www.foxrothschild.com


 ADAM BUSLER
 Direct No: 609.572.2238
 Email: ABusler@FoxRothschild.com


 June 3, 2019

 VIA FAX [856-757-6846] AND EMAIL

 Honorable Karen M. Williams, U.S.M.J.
 U.S. District Court for the District of New Jersey, Camden Division
 Mitchell H. Cohen Building & U.S. Courthouse
 4th & Cooper Streets, Room 1050
 Camden, New Jersey 08101

 Re:       Wells Fargo Bank, N.A. v. Comments Solutions, LLC & First Legacy Community
           Credit Union
           Case No.: 1:19-cv-00077

 Dear Judge Williams:
 We represent Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”) in the above-referenced matter.
 The Court has scheduled an in-person Initial Conference with Your Honor at 11:30 a.m. on June
 5, 2019 (the “Conference”). We write to respectfully request an adjournment of the Conference
 until after the Court renders a decision on Wells Fargo’s pending Motion to Interplead, Or in the
 Alternative, To Deliver Funds to First Legacy (the “Motion”).
 By way of background, this is an interpleader action filed in connection with a wire transfer
 from Defendant First Legacy Community Credit Union (“First Legacy”) to a Wells Fargo
 checking account belonging to Defendant Comment Solutions, LLC (“Comment Solutions”).
 First Legacy filed an Answer to Wells Fargo’s Complaint for Interpleader (the “Complaint”), but
 Comment Solutions has failed to file an Answer or otherwise respond. The Clerk entered a
 Default against Comment Solutions on March 15, 2019.
 Wells Fargo filed the Motion on April 15, 2019. Through the Motion, Wells Fargo seeks an
 Order permitting Wells Fargo to deposit into the Registry of this Court the Restrained Proceeds
 (as defined in the Complaint) that are the subject of its Complaint, and dismiss and discharge
 Wells Fargo from this action, along with an award of its reasonable attorneys’ fees and costs. In
 the alternative, Wells Fargo seeks, based upon the facts set forth in the Complaint and the default
 of Comment Solutions, an Order permitting Wells Fargo to deliver the Restrained Proceeds to
 First Legacy, and dismiss and discharge Wells Fargo from this action, along with an award of its
Case 1:19-cv-00077-NLH-KMW Document 17 Filed 06/03/19 Page 2 of 2 PageID: 224




 June 3, 2019
 Page 2

 reasonable attorneys’ fees and costs. Because the Motion will likely obviate the need for the
 Conference, Wells Fargo respectfully asks the Court to adjourn the Conference until after the
 Court renders its decision on the Motion. Counsel for First Legacy, Denise Carlon, Esq., has
 consented to this request.

 We thank the Court for Your Honor’s time and attention. Should Your Honor have any
 questions, please do not hesitate to contact me.

 Respectfully,



 Adam Busler

 cc:    Denise Carlon, Esq. (via email)
